                Case 17-15918-RAM               Doc 308        Filed 10/03/18        Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division
                                       www.flsb.uscourts.gov
In re:

AQUA LIFE CORP. d/b/a PINCH-A-PENNY                                     Case No: 17-15918-BKC-RAM
#43,
                                                                        Chapter 11
      Debtor.
______________________________________/

                                      CLAIMANTS’ WITNESS LIST

         Claimants,1 pursuant to the Court’s Order (1) Setting Deadline for Debtor to File Fourth

Amended Disclosure Statement and Deadline for Objections, (2) Setting Hearing to Consider

Approval of Disclosure Statement and Prehearing Conference on Contested Confirmation Issues,

and (3) Continuing Hearing on Various Motion [ECF No. 283], provide notice of their intent to

call the following as witnesses at the evidentiary hearing on confirmation of the above-captioned

Debtor’s plan of reorganization [ECF No. 162]:

Susette Cardenas
c/o Sina Negahbani, Esq.
8500 SW 92 Street, #206
Miami, FL 33156

Brief summary of testimony: Mrs. Cardenas, an ex-employee of the Debtor and an unsecured
creditor in this case, will provide testimony regarding the Debtor’s business practices, reliability
of the Debtor’s projections, and the basis for her claim.

Osvaldo Perez-Borroto
c/o Sina Negahbani, Esq.
8500 SW 92 Street, #206
Miami, FL 33156

Brief summary of testimony: Mr. Perez-Borroto, an ex-employee of the Debtor and an unsecured
creditor in this case, will provide testimony regarding the Debtor’s business practices and the basis
for his claim.


1
 “Claimants” shall mean Sussette Cardenas (“Mrs. Cardenas”), Osvaldo Perez-Borroto (“Mr. Borroto”), Jorge
Rodriguez (“Mr. J. Rodriguez”), Silvio Rodriguez (“Mr. S. Rodriguez”), and Humberto Reyes (“Mr. Reyes”).
                                                          1
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 17-15918-RAM               Doc 308        Filed 10/03/18        Page 2 of 5



Jorge Rodriguez
c/o Sina Negahbani, Esq.
8500 SW 92 Street, #206
Miami, FL 33156

Brief summary of testimony: Mr. Rodriguez, an ex-employee of the Debtor and an unsecured
creditor in this case, will provide testimony regarding the Debtor’s business practices and the basis
for his claim.

Silvio Rodriguez
c/o Sina Negahbani, Esq.
8500 SW 92 Street, #206
Miami, FL 33156

Brief summary of testimony: Mr. Rodriguez, an ex-employee of the Debtor and an unsecured
creditor in this case, will provide testimony regarding the Debtor’s business practices and the basis
for his claim.

Humberto Reyes
c/o Sina Negahbani, Esq.
8500 SW 92 Street, #206
Miami, FL 33156

Brief summary of testimony: Mr. Reyes, an ex-employee of the Debtor and an unsecured creditor
in this case, will provide testimony regarding the Debtor’s business practices and the basis for his
claim.

Raymond Ibarra, in his capacity as corporate representative of Aqua Life Corp. d/b/a Pinch-
A-Penny # 43
c/o Jacqueline Calderin, Esq.
501 Brickell Key Drive, Suite 300
Miami, FL 33131

Brief summary of testimony: The Claimants will question Mr. Ibarra regarding the Debtor’s
business practices, the Debtor’s Chapter 11 Plan, the feasibility of the Debtor’s Chapter 11 Plan,
and the Debtor’s operations and reporting to the Court post-petition.

Ocean Bank Corporate Representative
c/o Peter A. Tappert, Esq.
SunTrust International Center
One Southeast Third Avenue, Suite 1700
Miami, Florida 33131

Brief summary of testimony: The Claimants will question the Ocean Bank corporate
representative on the Debtor’s debt obligations to Ocean Bank and the underlying loan documents.


                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 17-15918-RAM               Doc 308        Filed 10/03/18        Page 3 of 5



Pinch a Penny Corporate Representative
c/o Philip V. Martino, Esq.
101 East Kennedy Boulevard
Suite 3400
Tampa, Florida 33602

Brief summary of testimony: The Claimants will question the Pinch a Penny corporate
representative on its franchise agreement with the Debtor, as well as the assignability and
marketability of such agreement, and the Debtor’s historical purchases from Pinch a Penny.

Jonathan Gerszberg
Marcus & Millichap
5201 Blue Lagoon Drive, Suite 100
Miami, Florida 33126

Brief summary of testimony: Mr. Gerszberg will opine on the value of the property owned by Ralu
Corp. located at 11035 SW 40th Street, Miami, Florida 33165.

All witnesses listed on Debtor’s witness list.

All rebuttal witnesses.

All impeachment witnesses.




                                                         3
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 17-15918-RAM               Doc 308        Filed 10/03/18        Page 4 of 5



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
Court's Notice of Electronic Filing on October 3, 2018, upon the Registered Users listed on the
attached Exhibit 1.
                                                     s/Joshua W. Dobin
                                                     Joshua W. Dobin, Esquire
                                                     Florida Bar No. 93696
                                                     jdobin@melandrussin.com
                                                     Daniel N. Gonzalez, Esquire
                                                     Fla. Bar No. 592749
                                                     dgonzalez@melandrussin.com
                                                     MELAND RUSSIN & BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Facsimile: (305) 358-1221
                                                     Attorneys for Claimants




                                                         4
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 17-15918-RAM          Doc 308      Filed 10/03/18     Page 5 of 5




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Jacqueline Calderin jc@agentislaw.com,
       bankruptcy@agentislaw.com;nsocorro@agentislaw.com
      Michael R. Carroll mcarroll@oceanbank.com
      Brian S Dervishi bdervishi@wdpalaw.com, service@wdpalaw.com
      Joshua W Dobin jdobin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jdobin@ecf.courtdrive.com;ltann
       enbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Ronald M Emanuel ron.emanuel@emzwlaw.com,
       laura.bolinsky@emzwlaw.com;eservice@emzwlaw.com
      Daniel N Gonzalez dgonzalez@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;dgonzalez@ecf.courtdrive.com;lt
       annenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Philip V. Martino philip.martino@quarles.com,
       christy.soberanis@quarles.com;DocketFL@quarles.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
      Peter A Tappert ptappert@wdpalaw.com, service@wdpalaw.com
      Tamara Van Heel tvh@agentislaw.com,
       tvh@ecf.courtdrive.com;nsocorro@agentislaw.com;bankruptcy@agentislaw.com
      Eric B Zwiebel eric.zwiebel@emzwlaw.com, eservice@emzwlaw.com




                                                                                        EXHIBIT 1
